Case 1:15-cr-00711-DLC Document 98 Filed 08/20/21 Page 1 of 3

UNIFED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
-v- : 15¢er71i1 (DLC)
ANGEL FIGUEROA,

ORDER
Defendant.

DENISE COTE, District Judge:

Angel Figueroa has moved for compassionate release under
Title 18, United States Code, Section 3582{c) (1) {a}. For the
following reasons, the motion is denied.

Figueroa pleaded guilty on April 1, 2016 to a single count
of conspiracy to commit Hobbs Act robbery, in violation of Title
18, United States Code, Section 1951. He was sentenced to 120
months’ imprisonment on October 7, 2016 and is incarcerated at
Federal Correctional Institution Schuylkill. He is sixty years
old and his anticipated release date is August 20, 2024.

Figueroa requested compassionate release from his warden on
June 14, 2021, but his request was denied on July 2, 2021. He
then filed the current motion for compassionate release.! Since
Figueroa exhausted his administrative remedies by unsuccessfully

requesting compassionate release from his warden, the Court may

 

1 The motion is dated August 2, 2021, and it was received and
docketed by this Chambers on August 5.

 
Case 1:15-cr-00711-DLC Document 98 Filed 08/20/21 Page 2 of 3

reduce his sentence if “extraordinary and compelling reasons”
warrant a sentence reduction, 18 U.S.C. § 3582(c) (1) (A) (i). In
analyzing a motion for compassionate release, the Court may
“independently . . . determine what reasons . .. are

extraordinary and compelling.” United States v. Brooker, 976

 

F.3d 228, 234 (2d Cir. 2020) (citation omitted). If Figueroa
has shown “extraordinary and compelling reasons” for
compassionate release, the Court must then find that the
sentencing factors set forth in 18 U.S.C. § 3553(a) weigh in
favor of compassionate release.

Figueroa’s motion for compassionate release is denied
because he has not presented an extraordinary and compelling
reason for compassionate release. In support of his motion for
compassionate release, Figueroa cites as extraordinary and
compelling circumstances the COVID-19 pandemic, his age and
underlying chronic medical conditions, and the risks of
continued incarceration given COVID-19 and his preexisting
conditions. But medical records filed in conjunction with his
motion indicate that his health condition is stable, and that he
has already contracted and recovered from COVID-19. The Bureau
of Prisons has also made COVID-19 vaccinations available to
inmates and staff, further reducing Figueroa’s risk related to

COVID-19. See COVID-19 Vaccine Implementation, Bureau of

 

Prisons, https://www.bop.gov/coronavirus/ (last visited August

 
Case 1:15-cr-00711-DLC Document 98 Filed 08/20/21 Page 3 of 3

20, 2021). Figueroa’s risk of contracting COVID-19 given his
age and underlying heaith conditions therefore does not qualify
an extraordinary and compelling circumstance.

Even if Figueroa had demonstrated extraordinary and
compelling circumstances, the § 3553(a) factors weigh against
his release. Figueroa was convicted of a grave violent crime:
he conspired to commit an armed robbery that involved the
impersonation of a police officer. During the robbery, the
victim was shot and injured. While Figueroa was incarcerated
prior to trial in this matter, he threatened to retaliate
against a cooperating witness. Figueroa also has a lengthy
criminal history. The Court accounted for Figueroa’s age when
it imposed a sentence in 2016, and given Figueroa’s offense
conduct and criminal history, considerations of public safety
and appropriate deterrence weigh against a sentence reduction.
Accordingly, it is hereby

ORDERED that Figueroa’s motion for compassionate release is
denied.

IT IS FURTHER ORDERED that the Clerk of Court shall mail
Figueroa a copy of this Order and note mailing on the docket.

Dated: New York, New York
August 20, 2021

thc dy

DENISE COTE
United St@étes District Judge

 
